Citation Nr: 1747067	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  06-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip and leg condition, to include as secondary to the service-connected residuals of a lumbosacral strain with degenerative disc disease.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from February 1980 to May 1980 and from July 1994 to August 1994.  He also had unverified periods of service with the Army National Guard from January 1980 to January 2001.

These matters come to the Board of Veterans' Appeals (Board) from a rating decision dated in February 2006 from the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the appellant requested a VA Central Office Board hearing in connection with the current claims.  The Veteran subsequently withdrew his request for a VA Central Office Board hearing in April 2007.

In a January 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for right hip and leg disability and right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court partially vacated the Board's January 2010 decision and remanded the issues to the Board for further consideration pursuant to a Joint Motion for Partial Remand (Joint Motion) dated in August 2010.  The Board remanded the claims for additional development pursuant to the Joint Motion in May 2011.  

In April 2014 the Board again remanded the appeal in accordance with the findings of the Joint Motion for further development.  As pertaining to the Veteran's claim for right ear hearing loss, the required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a right hip and leg condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, right ear hearing loss was at least as likely as not incurred in service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the Veteran's claim of entitlement to service connection for tinnitus is entirely favorable to the Veteran, no further action is required to comply with the VCAA.

Factual Background and Analysis

The Veteran contends that he has right ear hearing loss which is due to in-service noise exposure.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The record includes findings of hearing loss as defined in 38 C.F.R. § 3.385.  Thus a current disability is shown.  

The Veteran claims to have been exposed to loud noise during ACDUTRA in 1980 that is related to his current hearing loss disability.  The Veteran's DD Form 214 indicates that he served as a cannon crewman and received marksmanship and grenade training during ACDUTRA.  Therefore, he had noise exposure in service.  The question for the Board is whether the Veteran's current hearing loss is related to his service.  

In February 2009, the Veteran was afforded a VA C&P examination.  Following examination of the Veteran and review of the records, the examiner stated that audiometric examinations in December 1987 and May 1996 revealed hearing within the normal limits bilaterally.  The examiner further noted that audiometric testing in March 2000 showed the right ear to be within normal limits with a moderately to moderately severe flat loss in the left ear.  The examiner rendered the opinion the Veteran's hearing loss was not the usual pattern seen with noise-exposed hearing losses.

Thereafter, in February 2013, the claims file was returned to the February 2009 VA examiner.  A diagnosis of sensorineural hearing loss was provided.  The examiner stated that the Veteran's hearing loss was less likely than not related to service noting that the Veteran had normal hearing in the right ear in March 2000 therefore noise exposure in the military was not the cause of his right ear hearing loss.  The examiner stated that threshold variability was likely due to natural progression over twenty years.

As noted above, the Court, following a Joint Motion, found the February 2009 VA examination inadequate.  Thereafter, in April 2014, the Board found that the February 2013 VA examination report was also inadequate.  The Board remanded the appeal so that the VA examiner could discuss the audiological findings of examinations conducted in July 1983, March 1997 and May 2002.  

In a January 2012 statement from the Veteran's family medicine physician, Dr. D.P., Dr. D.P. stated that he had reviewed all service and post service examinations and that both ears were exposed to the same noise levels and that it was "highly impossible to separate one from the other."  It was noted that the Veteran's left ear was exposed to noise and that Dr. D.P. was sure that the right ear was also exposed.  Dr. D.P. stated that it was more likely than not that the Veteran's right ear hearing loss is related to the military noise exposure.  

The Veteran was afforded a new examination in June 2014.  The VA examiner noted that test results were unreliable/invalid in February 2009 and that pure tone results from July 2010 were considered fair but word recognition was unreliable.  The examiner stated that test results from August 2011 were considered to be of fair reliability but still not necessarily reflective of the Veteran's best effort.  It was noted that results from February 2013 were considered to be fairly reliable.  

The examiner stated that February 2013 audiology tests showed that the right ear showed normal hearing and stated that there had been some inconsistency in right ear results but generally showed normal hearing.  The examiner stated "as this patient had reliability issues on the four exams at this VA, it is at least as likely as not that there were the same reliability issues on hearing tests in the military."

In a July 2013 statement from Dr. D.P., Dr. D.P. noted that the Veteran was service connected for left ear hearing loss and tinnitus.  Dr. D.P. stated that from a medical perspective both ears were exposed to the same excessive noise levels and it appears that both ears had a close decibel reading under VA regulations.  The examiner stated that it was at least as likely as not that the Veteran's noise exposure affects the Veteran's right ear as well as his left ear.  

In a January 2015 statement, Dr. D.P. stated that it was likely that the Veteran had noise exposure in service and that it was at least as likely as not that the Veteran's right war hearing loss was related to service.  It was noted that the Veteran indicated that he did not hunt, listen to loud music or work in a loud environment.  

In a September 2014 VA examination, the VA examiner noted that with regards to the right ear, audiometric data from March 1983 showed hearing loss.  It was noted that there were two notes dated in February 2009 and August 1989 which documented ear pain and otitis media.  The examiner further cited history questionnaires dated in May 1990, March 2005 and January 1980 which all indicated no hearing loss.  The examiner noted that results in 1996 and 2000 showed normal hearing.  The examiner stated that some test results were noted to reflect fair response reliability when hearing loss was indicated.  The examiner stated that therefore hearing loss found in the right ear could reflect threshold shifts related to transient conductive hearing loss and/or temporary threshold shifts due to on the job noise exposure, variable behavioral response, or military noise exposure.  The examiner stated that based on these multiple other factors, it was felt to be less likely than not that right ear hearing loss is due to military noise exposure.  

A January 2017 VA examination found that the Veteran's right ear hearing loss ears less likely than not related to service, citing the findings of the September 2014 VA examiner.

There are conflicting opinions as to whether the Veteran's currently diagnosed right ear hearing loss is related to his service.  The Veteran's VA examiners opined that right ear hearing loss was not related to service as the Veteran's hearing loss was not the usual pattern seen with noise-exposed hearing losses, hearing loss was due to a natural deterioration and due to inconsistencies in the Veteran's testing results.  However, some of these examinations are deemed inadequate and the findings of the September 2014 VA examiner determined that hearing findings could be due to a number of causes, transient conductive hearing loss, temporary threshold shifts, variable behavioral response or military noise exposure.  

Significantly, the Board notes that these findings are somewhat speculative, noting that hearing loss could be related to service but could be transient or due to on the job exposure.  Moreover, where it is not medically possible to distinguish the effects of in-service versus post-service noise exposure, the reasonable doubt doctrine mandates that all symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When considered alongside the findings of Dr. D.P. that the Veteran's right ear hearing loss is at least as likely as not due to service, and given the Veteran's statements of experiencing hearing loss since service, the evidence is in equipoise.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to his service.  Resolving reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is granted


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

In a September 2014 VA examination report, the VA examiner found that the Veteran has degenerative changes of the right hip which were age related and represented wear and tear changes.  The examiner found no link between the Veteran's service related back condition and right hip or a right hip condition and any incident or occurrence in service.

The examiner noted that a May 1980 service treatment record clearly made no mention of a painful hip and noted that there was pain in the right mid knee and mild edema.  The examiner stated "there is absolutely no other notation in the claims file that references this problem...if the pain had persisted there would be additional military or civilian records of this fact in the years following the initial presentation."  

Regrettably, the examiner neglected to comment upon the July 2005, December 2011 and November 2014 statements of T.F., as well as the April 2016 lay statements of E.G. and S.C. in which they note the Veteran's complaints of right hip and right leg pain during service for many years as well as observing the Veteran using crutches during a period of disability involving the right hip, right knee, and right leg.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)

As such, the September 2014 VA examination is incomplete and the claims file should be returned to the September 2014 VA examiner, if possible, for a new medical opinion following review and consideration of lay statement s in support of the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to September 2014 VA hip & thigh conditions examiner (or if unavailable, other appropriate medical practitioner) for a supplemental opinion.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records, Veteran's statements, and any lay evidence and/or medical opinions.  

The examiner should provide an opinion, with thorough rationale, as to:
   
a)  Whether it is at least as likely as not (50 percent or greater probability) that any identified right hip and/or right leg disability was incurred in or aggravated by his military service.  

b)  Whether it is at least as likely as not (50 percent or greater probability) that that any identified right hip and/or right leg disability are proximately due to or aggravated by any of his service-connected residuals of a lumbosacral strain with degenerative disc disease.

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he should state the reasons therefor.  The examiner is advised that the term "at least as likely as not " means at least 50 percent probabilities.  This term does not, however, mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against it.  Therefore, the examiner need not find a "definitive" etiological connection between the current injury and the Veteran's period of active military service.  

2.  Following any further development that the RO deems necessary, the right hip and leg disability claim on appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the RO should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


